DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 18, and 20-21 are objected to because of the following informalities:  
In claim 1, lines 7-8, the limitation of “the epitaxial semiconductor source/drain regions” should be corrected into “epitaxial semiconductor source/drain regions”. Appropriate correction is required.
In claim 18, lines 4 and 7, the limitation of “the nanosheet stack” and “the nanosheet transistor” should be corrected into “a nanosheet stack” and “a nanosheet transistor”. Appropriate correction is required.
In claim 20, line 2, the limitation of “ALD metal” should be corrected into “atomic layer deposition (ALD) metal”. Appropriate correction is required.
In claim 21, line 2, the limitation of “poly” should be corrected into “polysilicon”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-11 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US 2022/0208769).
Regarding claim 1, Chou discloses, in at least figures 1-24 and related text, a method for forming a semiconductor device comprising: 
providing a stack of alternating first (107, [49], [50]) and second (105, [49], [50]) semiconductor layers on a substrate (101, [42]); selectively etching the stack of alternating first (107, [49], [50]) and second (105, [49], [50]) semiconductor layers to form a transistor stack (105/107 between 601, figures) on the substrate (101, [42]); and 
processing the transistor stack (105/107 between 601, figures) to form epitaxial semiconductor current terminal regions (111/113, [69]) adjacent to the transistor stack (105/107 between 601, figures) and to form control electrode portions (117, [78]) between the first semiconductor layers (107, [49], [50]) which form transistor channel regions (107 between 601, figures) in the transistor stack (105/107 between 601, figures) to connect the epitaxial semiconductor source/drain regions (111/113, [69]) and to form one or more insulated conductive electrode layers (215/217, [92]) adjacent to the transistor stack (105/107 between 601, figures) or epitaxial semiconductor source/drain regions, thereby forming a capacitor ([92]) or nonvolatile memory cell.
Regarding claim 2, Chou discloses the method of claim 1 as described above.
Chou further discloses, in at least figures 1-24 and related text, the first semiconductor layer (107, [49], [50]) comprises a silicon nanosheet layer ([49], [50]), and where the second semiconductor layer (105, [49], [50]) comprises a silicon germanium nanosheet layer ([49], [50]).
Regarding claim 3, Chou discloses the method of claim 1 as described above.
Chou further discloses, in at least figures 1-24 and related text, the first (107, [49], [50]) and second (105, [49], [50]) semiconductor layers are formed, respectively, with first (107, [49], [50]) and second (105, [49], [50]) semiconductor materials having different isotropic etch rates from one another.
Regarding claim 4, Chou discloses the method of claim 1 as described above.
Chou further discloses, in at least figures 1-24 and related text, the one or more insulated conductive electrode layers (215/217, [92]) form a capacitor device ([92]).
Regarding claim 6, Chou discloses, in at least figures 1-24 and related text, a method for forming a semiconductor device comprising: 
providing a stack of alternating silicon (107, [49], [50]) and silicon germanium (105, [49], [50]) layers on a substrate (101, [42]); 
selectively etching the stack of alternating silicon (107, [49], [50]) and silicon germanium (105, [49], [50]) layers to form a nanosheet transistor stack (105/107 between 601, figures) on the substrate (101, [42]); 
selectively processing the nanosheet transistor stack (105/107 between 601, figures) to form dielectric spacer layers (109, [57]) on peripheral sides of the nanosheet transistor stack (105/107 between 601, figures) which replace peripheral portions of the silicon germanium layers (105, [49], [50]) in the nanosheet transistor stack (105/107 between 601, figures) and leave remnant silicon germanium layers (remained 105, [49], [50]) in the nanosheet transistor stack (105/107 between 601, figures); 
forming doped epitaxial semiconductor regions (111/113, [59]) adjacent to the nanosheet transistor stack (105/107 between 601, figures); 
selectively processing the nanosheet transistor stack (105/107 between 601, figures) to form gate electrodes (117, [78]) which replace the remnant silicon germanium layers (remained 105, [49], [50]) in the nanosheet transistor stack (105/107 between 601, figures), thereby forming a nanosheet transistor comprising the gate electrodes (117, [78]), the silicon layers (107, [49], [50]) from the nanosheet transistor stack (105/107 between 601, figures), and the doped epitaxial semiconductor regions (111/113, [59]); and 
selectively forming one or more insulated conductive electrode layers (215/217, [92]) adjacent to the nanosheet transistor (transistor of 117/107/111/113, figures) to define a capacitor ([92]) or nonvolatile memory cell that is integrated with the nanosheet transistor (transistor of 117/107/111/113, figures).
Regarding claim 10, Chou discloses, in at least figures 1-24 and related text, a method for forming a semiconductor device comprising: 
providing a semiconductor substrate (101, [43]); 
forming a superlattice stack structure (105/107, [49], [50]) comprising alternating silicon (107, [49], [50]) and silicon germanium (105, [49], [50]) nanosheet layers on the substrate (101, [43]); 
selectively etching the superlattice stack structure (105/107, [49], [50]) to form a patterned nanosheet stack (105/107 between 601, figures) of alternating silicon (107, [49], [50]) and silicon germanium (105, [49], [50]) nanosheet layers; 
processing the patterned nanosheet stack (105/107 between 601, figures) to form a nanosheet transistor (transistor of 117/107/111/113, figures) comprising all- around gate electrodes (117, [73], [78]) formed around silicon nanosheet layers (107, [49], [50]) from the patterned nanosheet stack (105/107 between 601, figures) which connect doped epitaxial source/drain semiconductor regions (111/113, [69]) formed on opposite sides of the patterned nanosheet stack (105/107 between 601, figures); and 
selectively forming one or more insulated conductive electrode layers (215/217, [92]) to define a capacitive element ([92]) that is integrated with the nanosheet transistor (transistor of 117/107/111/113, figures).
Regarding claim 11, Chou discloses the method of claim 10 as described above.
Chou further discloses, in at least figures 1-24 and related text, selectively processing the patterned nanosheet stack (105/107 between 601, figures) to form dielectric spacer layers (109, [57]) on peripheral sides of the patterned nanosheet stack (105/107 between 601, figures) which replace peripheral portions of the silicon germanium layers (105, [49], [50]) in the patterned nanosheet stack (105/107 between 601, figures) and leave remnant silicon germanium layers (remained 105, [49], [50]) in the patterned nanosheet stack (105/107 between 601, figures); 
forming doped epitaxial source/drain semiconductor regions (111/113, [69]) adjacent to the patterned nanosheet stack (105/107 between 601, figures); 
selectively processing the patterned nanosheet stack (105/107 between 601, figures) to form gate electrodes (117, [73], [78]) which replace the remnant silicon germanium layers (remained 105, [49], [50]) in the patterned nanosheet stack (105/107 between 601, figures), thereby forming the nanosheet transistor (transistor of 117/107/111/113, figures).
Regarding claim 18, Chou discloses, in at least figure 24 and related text, a semiconductor device comprising: 
a substrate (101, [43]); 
a transistor comprising a stack (107/115/117, [49], [50], [72]) formed on top of the substrate (101, [43]) between first (111, [69]) and second (113, [69]) epitaxial current terminal semiconductor regions, where the nanosheet stack (107/115/117, [49], [50], [72]) comprises all- around control electrode portions (117, [73], [78]) formed around semiconductor layers (107, [49], [50]) from the nanosheet stack (107/115/117, [49], [50], [72]) which connect the first (111, [69]) and second (113, [69]) epitaxial current terminal semiconductor regions; and 
a capacitive element (207/215/217, [85], [92]) integrated with the nanosheet transistor (transistor of 117/107/111/113, figure), the capacitive element (207/215/217, [85], [92]) comprising a dielectric-conductor stack (stack of 207/215/217, [85], [92]) formed adjacent to the nanosheet transistor (transistor of 117/107/111/113, figure).
Regarding claim 19, Chou discloses the semiconductor of claim 18 as described above.
Chou further discloses, in at least figure 24 and related text, each of the semiconductor layers (107, [49], [50]) comprises a silicon nanosheet layer ([49], [50]).
Regarding claim 20, Chou discloses the semiconductor of claim 18 as described above.
Chou further discloses, in at least figure 24 and related text, the all-around control electrode portions (117, [73], [78]) comprise one or more ALD metal gate layers ([78]) formed on one or more ALD oxide layers (115, [75], [76]).
	Further, the limitation of “ALD” has not patentable weight because it is interpreted as product-by-process,
Regarding claim 21, Chou discloses the semiconductor of claim 18 as described above.
Chou further discloses, in at least figure 24 and related text, the dielectric-conductor stack (stack of 207/215/217, [85], [92]) comprises a stack of oxide (215, [75], [92]) and poly layers (217, [92]).
Regarding claim 22, Chou discloses the semiconductor of claim 18 as described above.
Chou further discloses, in at least figure 24 and related text, the capacitive element (207/215/217, [85], [92]) comprises a top capacitor formed on top of the nanosheet transistor (transistor of 117/107/111/113, figure) with first (one stack of 207/215/217, [85], [92]) and second (another stack of 207/215/217, [85], [92]) dielectric-conductor stacks which form, respectively, first and second capacitor plates of the top storage capacitor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2022/0208769) in view of Muller (US 2019/0130956).
Regarding claim 5, Chou discloses the method of claim 1 as described above.
Chou does not explicitly disclose the one or more insulated conductive electrode layers form a nonvolatile memory (NVM) cell.
Muller teaches, in at least figures 1A, 6D, and related text, the method comprising the one or more insulated conductive electrode layers (114/134 of 104, [64]) form a nonvolatile memory (NVM) cell ([33], [34], [64]), for the purpose of providing desired layer thickness of ferroelectric HfO2 to maintain ferroelectric properties on nanosheet FET ([136], [138]) thereby providing ferroelectric -nanosheet FET memory cell.
Chou and Muller are analogous art because they both are directed to method for forming a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chou with the specified features of Muller because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Chou to have the one or more insulated conductive electrode layers forming a nonvolatile memory (NVM) cell, as taught by Muller, for the purpose of providing desired layer thickness of ferroelectric HfO2 to maintain ferroelectric properties on nanosheet FET ([136], [138], Muller) thereby providing ferroelectric -nanosheet FET memory cell.
Regarding claim 16, Chou discloses the method of claim 10 as described above.
Chou does not explicitly disclose selectively forming one or more insulated conductive electrode layers comprises forming a nonvolatile memory (NVM) cell integrated with the nanosheet transistor.
Muller teaches, in at least figures 1A, 6D, and related text, the method comprising selectively forming one or more insulated conductive electrode layers (114/134 of 104, [64]) comprises forming a nonvolatile memory (NVM) cell ([33], [34], [64]) integrated with the nanosheet transistor ([136]), for the purpose of providing desired layer thickness of ferroelectric HfO2 to maintain ferroelectric properties on nanosheet FET ([136], [138]) thereby providing ferroelectric -nanosheet FET memory cell.
Chou and Muller are analogous art because they both are directed to method for forming a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chou with the specified features of Muller because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Chou to have the selectively forming one or more insulated conductive electrode layers comprising forming a nonvolatile memory (NVM) cell integrated with the nanosheet transistor, as taught by Muller, for the purpose of providing desired layer thickness of ferroelectric HfO2 to maintain ferroelectric properties on nanosheet FET ([136], [138], Muller) thereby providing ferroelectric -nanosheet FET memory cell.
Regarding claim 24, Chou discloses the semiconductor of claim 18 as described above.
Chou does not explicitly disclose the capacitive element comprises a nonvolatile memory (NVM) cell formed adjacent to the nanosheet transistor with first and second dielectric-conductor stacks which form, respectively, a floating gate electrode and control gate electrode of the NVM cell.
Muller teaches, in at least figures 1A, 6D, and related text, the device comprising the capacitive element (104, [62]) comprises a nonvolatile memory (NVM) cell ([33], [34], [64]) formed adjacent to the nanosheet transistor ([136]) with first (114 of 104, [64]) and second (134 of 104, [64]) dielectric-conductor stacks which form, respectively, a floating gate electrode and control gate electrode of the NVM cell (the limitation of “a floating gate electrode and control gate electrode” has not patentable weight because it is interpreted as operational property), for the purpose of providing desired layer thickness of ferroelectric HfO2 to maintain ferroelectric properties on nanosheet FET ([136], [138]) thereby providing ferroelectric -nanosheet FET memory cell.
Chou and Muller are analogous art because they both are directed to method for forming a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chou with the specified features of Muller because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Chou to have the capacitive element comprising a nonvolatile memory (NVM) cell formed adjacent to the nanosheet transistor with first and second dielectric-conductor stacks which form, respectively, a floating gate electrode and control gate electrode of the NVM cell, as taught by Muller, for the purpose of providing desired layer thickness of ferroelectric HfO2 to maintain ferroelectric properties on nanosheet FET ([136], [138], Muller) thereby providing ferroelectric -nanosheet FET memory cell.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 6 and 7 that recite “depositing, patterning and etching first and second polysilicon layers separated from one another and the nanosheet transistor by one or more dielectric layers” in combination with other elements of the base claims 6 and 7.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 6 and 8 that recite “depositing, patterning and etching a first polysilicon layer separated from the nanosheet transistor by one or more dielectric layers, thereby forming a capacitor plate on the side of the nanosheet transistor that is capacitively coupled to one of the doped epitaxial semiconductor regions to form the sidewall storage capacitor” in combination with other elements of the base claims 6 and 8.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 6 and 9 that recite “depositing, patterning and etching a first polysilicon layer separated from the nanosheet transistor by one or more first dielectric layers, thereby forming a floating gate electrode on the side of the nanosheet transistor; depositing, patterning and etching a second polysilicon layer separated from the first polysilicon layer by one or more second dielectric layers, thereby forming a first NVM cell electrode on the side of the nanosheet transistor which is capacitively coupled to the floating gate electrode through the one or more second dielectric layers to form the NVM cell” in combination with other elements of the base claims 6 and 9.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 12 that recite “sequentially forming first and second conductive polysilicon layers separated from one another by a capacitive dielectric layer to define a top storage capacitor on top of the nanosheet transistor that is separated from the nanosheet transistor by a first insulating layer” in combination with other elements of the base claims 10 and 12.
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 14 that recite “forming a first conductive polysilicon layer on a sidewall of the nanosheet transistor that is separated from the nanosheet transistor by a capacitive dielectric layer to define a sidewall storage capacitor” in combination with other elements of the base claims 10 and 14.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 16-17 that recite “forming a first insulating layer on a sidewall of at least one of the doped epitaxial source/drain semiconductor regions; depositing, patterning and etching a first conductive polysilicon layer on the first insulating layer, thereby forming a floating gate electrode on the side of the nanosheet transistor; forming a second insulating layer on a sidewall of the first conductive polysilicon layer; depositing, patterning and etching a second conductive polysilicon layer separated from the first conductive polysilicon layer by the second insulating layer, thereby forming a control gate electrode on the side of the nanosheet transistor which is capacitively coupled to the floating gate electrode through the second insulating layer” in combination with other elements of the base claims 10 and 16-17.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 18 and 23 that recite “a sidewall storage capacitor formed adjacent to the nanosheet transistor with a first dielectric- conductor stack which forms a capacitor plate on the side of the nanosheet transistor that is capacitively coupled to one of the doped epitaxial source/drain semiconductor regions to form the sidewall storage capacitor” in combination with other elements of the base claims 18 and 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811